DETAILED ACTION 
The present application, filed on 7/6/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 7/8/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Objections
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). Examiner objects to using proper nouns, acronyms, abbreviations and trademarks in the claims. Although the meaning of these terms is currently known, that meaning can change over time, rendering the claims indefinite. 
Claim 14 uses the acronym “KNN” without defining the meaning of the used acronym. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
Claims 8-14 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 8-14 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 8-14 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ouyang et al (US 2017/0290024), in view of Tang et al (US 6,988,092).  
Regarding Claims 1, 8, 15 – Ouyang discloses: A system comprising: at least one hardware processor, and a non-transitory computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
	obtaining a training set of decision making unit (DMU) data; {see at least fig7, rc710, [0071]-[0073] collecting training data}    
	calculating a first set of key performance indices (KPI) metrics from the training set of DMU data; {see at least fig7, rc740, [0071]-[0073] calculate KPI}  
	feeding the subset of the first set of KPI metrics into a machine learning algorithm to train a machine learning model; {see at least fig6, rc620, [0054] training data for K clusters, original set of features}  
	obtaining a non-training set of DMU data for a particular DMU; {see at least fig7, rc710, [0071]-[0073] collecting training data} 
	calculating a subset of the first set of KPI metrics for the particular DMU from the non-training set of DMU data; {see at least fig7, rc740, [0071]-[0073] calculate KPI}  
	feeding the calculated subset of the first set of KPI metrics for the particular DMU into the machine learned model; {see at least fig6, rc620, [0054] usage data, subset of relevant features}  
	outputting one or more text blocks; and {see at least fig4, rc450, rc460, [0046] output device; fig1, rc101, [0019] messages to predict future messages}  
	displaying the one or more text blocks in a graphical user interface. {see at least fig4, rc450, rc460, [0046] output device; fig1, rc101, [0019] messages to predict future messages}   

Ouyang does not disclose, however, Tang discloses:  
	performing data envelopment analysis (DEA) on the first set of KPI metrics to identify a subset of the first set of KPI metrics; {see at least fig8, rc820, rc830, (50)-(54)/[8:21-39] DEA analysis in performance indices}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ouyang to include the elements of Tang.  One would have been motivated to do so, in order to provide the decision making process the needed operation criteria.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ouyang evidently discloses a decision making process.  Tang is merely relied upon to illustrate the functionality of analyzing key performance indices in the same or similar context.  As best understood by Examiner, since both a decision making process, as well as analyzing key performance indices are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ouyang, as well as Tang would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ouyang / Tang. 

Regarding Claims 2, 9, 16 – Ouyang, Tang discloses the limitations of Claims 1, 8, 15. Ouyang further discloses:  
	wherein the DMU data in the training set is grouped by DMU, and {see at least [0013]-[0014] data from grouped cells (reads on grouping data)}  

Tang further discloses: 
	wherein the training the machine learning model includes labelling each DMU data for each DMU group with one or more text blocks corresponding to one or more recommendations as to how to improve efficiency. {see at least fig7, (45)-(49)/[7:26-8:20] performance indicators, subset of Affecting Drivers (reads on labeling) }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ouyang, Tang to include additional elements of Tang.  One would have been motivated to do so, in order to provide the decision making process with the necessary work data.  In the instant case, Ouyang, Tang evidently discloses a decision making process.  Tang is merely relied upon to illustrate the additional functionality of labeling data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 3, 10, 17 – Ouyang, Tang discloses the limitations of Claims 2, 9, 16. Ouyang further discloses:  wherein the performing DEA on the first set of KPI metrics includes, for each DM1U group in the training set, 
	identifying one or more KPI metrics that reflect important inputs and one or more KPI metrics that reflect important outputs. {see at least fig6, rc630, [0060]-0062] input variables (reads on important inputs), approximates the output (reads on important outputs)}  

Regarding Claims 4, 11, 18 – Ouyang, Tang discloses the limitations of Claims 3, 10, 17. Ouyang further discloses:  
	wherein the one or more KPI metrics that reflect important inputs are KPI metrics that impact the one or more KPI metrics that reflect important outputs the most of the one or more KPI metrics. {see at least fig6, rc630, [0060]-[0062], [equation1] correlation between inputs and outputs}  

Regarding Claims 5, 12, 19 – Ouyang, Tang discloses the limitations of Claims 3, 10, 17. Tang further discloses:  
	wherein the one or more KPI metrics that reflect important outputs include one or more of the following: savings due to price reductions, savings due to operational efficiency, reduction in days payable outstanding, and reduction in number of full-time employees in the procurement department. {see at least (4)/[1:19-25] reducing cost of operations (reads on savings through operational efficiency); (71)/[11:36-46] cost reduction (reads on savings through operational efficiency)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ouyang, Tang to include additional elements of Tang. One would have been motivated to do so, in order to provide the decision making process with the necessary work data. In the instant case, Ouyang, Tang evidently discloses a decision making process. Tang is merely relied upon to illustrate the additional functionality of performance indices metrics in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 6, 13, 20 – Ouyang, Tang discloses the limitations of Claims 1, 8, 15. Ouyang further discloses:  wherein the training includes 
	automatically learning a weight assigned to each KPI metric in the subset of the first set of KPI metrics. {see at least [0062], non-linear behavior; weights to be modified, updated}  

Regarding Claims 7, 4 – Ouyang, Tang discloses the limitations of Claims 1, 8. Ouyang further discloses:  
	wherein the machine learning algorithm is a k-nearest neighbor (KNN) classifier. {see at least fig7, rc730, [0071-[0073] regression algorithm (reads on KNN classifier)}  


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20100332289 A1	2010-12-30	14	Datta-Read; Piew et al.	ESTIMATING BUSINESS TARGETS
0	US 20090043637 A1	2009-02-12	63	Eder; Jeff Scott	Extended value and risk management system
0	US 20050288980 A1	2005-12-29	17	Feroz, Ehsan H.  et al.	Application of data envelopment analysis in auditing
0	US 20170024678 A1	2017-01-26	14	SODANI; Abhay et al.	EVALUATING PERFORMANCE OF ORGANIZATIONAL UNITS USING HUMAN CAPITAL VALUES
0	US 20200334603 A1	2020-10-22	17	Abdollahnejadbarough; Hossein et al.	SYSTEMS AND METHODS FOR AUTOMATED PROVIDER RATIONALIZATION USING MACHINE LEARNING-ASSISTED AND ADVANCED ANALYTICS TECHNIQUES
0	US 20190333078 A1	2019-10-31	75	Bala; Gregory et al.	METHODS OF ASSESSING LONG-TERM INDICATORS OF SENTIMENT
0	US 6988092 B1	2006-01-17	17	Tang; Le et al.	Method for evaluation of energy utilities 
0	US 20200265119 A1	2020-08-20	31	DESAI; Vijay et al.	SITE-SPECIFIC ANOMALY DETECTION
0	US 20190174207 A1	2019-06-06	278	Cella; Charles Howard et al.	METHODS AND SYSTEMS FOR THE INDUSTRIAL INTERNET OF THINGS
0	US 20200084087 A1	2020-03-12	22	Sharma; Manu et al.	INTELLIGENT ANOMALY DETECTION AND ROOT CAUSE ANALYSIS IN MOBILE NETWORKS
0	US 20170290024 A1	2017-10-05	18	Ouyang; Ye et al.	MODELING NETWORK PERFORMANCE AND SERVICE QUALITY IN WIRELESS NETWORKS



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622